Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2021                                                                                     Bridget M. McCormack,
                                                                                                                 Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                           David F. Viviano
  161655(45)                                                                                           Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  ARTHUR ORMONDE PRICE, JR.,                                                                            Elizabeth M. Welch,
           Plaintiff-Appellant,                                                                                       Justices
                                                                     SC: 161655
  v                                                                  COA: 346145
                                                                     Saginaw CC: 17-032666-NI
  SAMUEL ONEAL AUSTIN and L & B
  CARTAGE, INC., d/b/a OMNI QUALITY
  INSPECTION SERVICES,
             Defendants-Appellees.
  _________________________________________/

        On order of the Chief Justice, the second motion of plaintiff-appellant to extend the
  time for filing his supplemental brief is GRANTED. The supplemental brief will be
  accepted as timely filed if submitted on or before May 19, 2021.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2021

                                                                               Clerk